Title: To George Washington from Burwell Bassett, 7 September 1779
From: Bassett, Burwell
To: Washington, George


        
          Dear sir,
          Mt Vernon 7 Sept. 1779.
        
        Inclosed You’ll receive a valuation of your stock that was left at Claiborne, at the time they were valued it was as much as they would sell for. The cattle—⟨& sheep⟩ has to mean that was left there that at a sale which Hill advertised, and a good many people met, when he se[n]t up the best cattle, they would sell for nothing. This valuation was made last Decr and as Mr Custis has not got the money I think he ought to pay interest. I have valued the cattle that was brot’ up at 40£ round. This I thot’ was coming as near to their value as I possibly could—Some of them being dead. I sold your tobacco last June with mine at 12£ pr hundred, which I thot’ then a very good price, as it was the first tobacco that sold for so much with us. But there is no kn[o]wing how to make a bargain now. In my last I informed you that I delivered my letter to P. Posey & desire him to settle your account directly which he promises me to do. Yr affectionate, humble servt
        
          Burl Bassett.
        
      